                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                  AT GREENEVILLE


 UNITED STATES OF AMERICA                           )
                                                    )
 v.                                                 )      Case No. 2:19-CR-175
                                                    )
 EDDIE LEE HAGERMAN                                 )


                                          ORDER

        On August 31, 2020, United States Magistrate Judge C. Clifford Shirley conducted

 a change of plea hearing and filed a Report and Recommendation (“R&R”) recommending:

 (1) that the Court find that the plea hearing in this case could not be further delayed without

 serious harm to the interests of justice; (2) that the defendant’s plea of guilty to the charge

 in Count One of the indictment be accepted; (3) that the defendant be found guilty of that

 charge; (4) that a decision on whether to accept the plea agreement be deferred until

 sentencing; and (5) that the defendant remain in custody until his sentencing hearing. [Doc.

 26]. No objections have been filed to the R&R, and the time for doing so has now passed.

 See Fed. R. Crim. P. 59(b)(2).

        The Court has thoroughly reviewed the R&R. Having done so, Magistrate Judge

 Shirley’s R&R [Doc. 26] is ACCEPTED and ADOPTED in full.

        Pursuant to 28 U.S.C. § 636(b)(1), it is ORDERED that:

        1. The plea hearing conducted in this case on August 31, 2020, could not
        have been further delayed without serious harm to the interests of justice;




Case 2:19-cr-00175-RLJ-CRW Document 27 Filed 09/17/20 Page 1 of 2 PageID #: 54
      2. The defendant’s plea of guilty to the charge in Count One of the
      indictment, that is, of knowingly possessing five grams or more of
      methamphetamine with the intent to distribute, in violation of 21 U.S.C. §§
      841(a)(1) and (b)(1)(B), is ACCEPTED;

      3. The defendant is ADJUDGED guilty of Count One of the indictment;

      4. The decision whether to accept the parties’ plea agreement is
      DEFERRED until sentencing; and

      5. The defendant shall remain in custody until sentencing, which is
      scheduled to take place on Tuesday, January 19, 2021, at 10:30 a.m. in
      Knoxville.

            IT IS SO ORDERED.

                                                     ENTER:



                                                            s/ Leon Jordan
                                                      United States District Judge




                                          2

Case 2:19-cr-00175-RLJ-CRW Document 27 Filed 09/17/20 Page 2 of 2 PageID #: 55
